Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 14957244 has a total of 22 claims pending in the application, of which claims 1-8, 10-13, 17, and 20 have been cancelled. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 5/7/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9, 14-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al (US 20060156209 A1) in view of Liao et al (US 20090234659 A1) and Huang (US 20110051665 A1). 
	As per claims 1, and 18-19, Matsuura discloses, “A prediction device comprising:” (pg.8, particularly paragraph 0180; EN: this denotes predicting locations for the user). 
	“A processor configured to function as” (pg.5, particularly paragraph 0113; EN: this denotes the use of a CPU). 
	“An acquisition unit configured to acquire position information of a user, the position information including a plurality of points of time” (pg.8, particularly paragraph 0180; EN: this denotes the system being aware of where the user currently is in order to predict where they will go). 
	“A prediction unit configured to predict … when the user is positioned in a starting point that is one stay point of a plurality of stay points” (Pg.8, particularly paragraph 0180; EN; this denotes using the current time and current location to predict where a user will go next).  “To when the user is positioned in a destination that is another stay point of the plurality of stay points” (Pg.9, particularly paragraph 0201-0202; EN: this denotes predicting where the user will go).  “The plurality of stay points being included in the plurality of points of time” (pg.8-9, particularly paragraph 0187; EN: this denotes tracking numerous “stay locations” where the user goes over time). 
	“Wherein the prediction unit is further configured to eliminate points of time of the plurality of points of time that are not at the one stay point or the another stay point and after eliminating the points of time of the plurality of points of time that are not at the one stay point or the another stay point…. ” (Pg.9, particularly paragraph 0189; EN: this denotes deleting locations that have a stay time of less than ten minutes. This denotes removing locations which are not stay points for the user as they did not stay there long enough to be worthy of recording). 
	“Wherein the prediction unit is configured to predict….” (Pg.8, particularly paragraph 0180; EN; this denotes using the current time and current location to predict where a user will go next).  
	However, Matsuura fails to explicitly disclose, “eliminating points of time that are at the one stay point and at the another stay point except the point of time corresponding to the earliest point of time in each of the one stay point and the another stay point”, “Predict a travel time by determining a length of time from”, and “predict the travel time by adding a stay time to the one stay point or to the another stay point and adding the travel time from the starting point to the destination.”
	Huang discloses, “eliminating points of time that are at the one stay point and at the another stay point except the point of time corresponding to the earliest point of time in each of the one stay point and the another stay point” (pg.3, particularly paragraph 0029; EN: this denotes looking for duplicate identifications at location history and removing redundant/duplicated locations. As they cannot be duplicates if there isn’t a previous one, this means removing those which are not the earliest detection). 
	Liao discloses, “Predict a travel time by determining a length of time from… ” (Pg.3-4, particularly paragraph 0038; EN: this denotes predicting travel times based upon destinations for the user and potential routes, such as the routes and destinations of the Matsuura reference). 
“predict the travel time by adding a stay time to the one stay point or to the another stay point and adding the travel time from the starting point to the destination” (Pg.3-4, particularly EN: this denotes making travel time and arrival time predictions based upon the users schedule, like being at an event for an hour, which would be the stay time).
Matsuura and Liao are analogous art because both involve travel prediction. 
Before the effective filing date it would have been obvious to one skilled in the art of travel prediction to combine the work of Matsuura and Liao in order to include predicted travel time in predictions about traveling. 
	The motivation for doing so would be to provide “travel timer required to reach the event location [to be] continually updated based on the latest determined position of the user” (Liao, Pg.3, paragraph 0038) or in the case of Matsuura, allow the system to be aware of potential travel times when predicting where the user will be going and where they will be in the future. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of travel prediction to combine the work of Matsuura and Liao in order to include predicted travel time in predictions about traveling.
Matsuura and Huang are analogous art because both involve location prediction. 
Before the effective filing date it would have been obvious to one skilled in the art of location prediction to combine the work of Matsuura and Huang in order to include deleting redundant location history information.  
	The motivation for doing so would be so “duplicate entries can be detected and removed from the location history database” (Huang, Pg.3, paragraph 0029) or in the case of Matsuura, make sure to delete redundant location information so as to not clutter the location history with repeated results which will not help in prediction of future travel. 

As per claim 14, Matsuura discloses, “the prediction unit predicts a probability to travel from the starting point to the destination, based on a history of the position information of the user” (Pg.9, particularly paragraph 0201-0202; EN: this denotes predicting where the user will go).  
As per claim 15, Matsuura discloses, “The prediction unit selects one transition model, based on predetermined data and time, from a plurality of transition models generated from a history of the position information of the user, combines the selected transition model with another transition model until the selected model satisfies a predetermined condition, and predicts …., based on the selected transition model” (Pg.9, particularly paragraph 0201-0202; EN: this denotes predicting where the user will go. Here the predetermined condition is the time and date and location of the user, which is satisfied immediately, and that model is used).
Liao discloses, “Travel time” (Pg.3-4, particularly paragraph 0038; EN: this denotes predicting travel times based upon destinations for the user and potential routes, such as the routes and destinations of the Matsuura reference). 
As per claim 16, Matsuura discloses, “Wherein the prediction unit determines date and time when the position information of the user has been acquired by the acquisition unit, as the predetermined date and time” (Pg.9, particularly paragraph 0201-0202; EN: this denotes predicting where the user will go).    
	As per claim 21-22, Matsuura discloses, “wherein the processor is further configured to select the one stay point from the plurality of stay points to be the earliest point of time at the EN; this denotes using the current time and current location to predict where a user will go next. The current time and current location is the “earliest time” as it is where the user is now, and the “earliest time” for the next location is where the system is predicting the user will go next).  


Response to Arguments

Applicant's arguments with respect to claims 9, -14-16, 18-19 and 21-22 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEN M RIFKIN/Primary Examiner, Art Unit 2198